ON APPELLANT’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
At the time the state’s motion for rehearing was under consideration we gave the questions involved our very best consideration before withdrawing the opinion which had previously been released reversing and remanding the case, and substituting therefor our opinion of affirmance. To write again upon the same points would result only in repetition.
In his motion appellant stresses at length his contention that the evidence falls short of supporting the verdict. The entire statement of facts has again been reviewed. We find ourselves unable to agree with appellant’s contention.
The motion for rehearing is overruled.